EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a setting unit configured to set a plurality of processing areas that are arranged in a different direction from the movement direction detected by the determination unit; a selection unit configured to select a tracking point in each processing area of a predetermined shot image; and a plurality of tracking units configured to track, inside each processing area, the tracking point across one or more shot images that are shot after the predetermined shot image, wherein each tracking unit does not track the 
Regarding claim 8, no prior art could be located that teaches or fairly suggests a setting unit configured to set a plurality of processing areas that are arranged in a different direction from a movement direction of an object, and to set a plurality of selection areas within each processing area; a selection unit configured to select a tracking point in each selection area of each processing area of a predetermined shot image; and a plurality of tracking units configured to track, inside each processing area, the tracking point across one or more shot images that are shot after the predetermined shot image, wherein each tracking unit does not track the tracking point in a case where the tracking point moves out of the processing area in which the tracking point was selected, wherein, in a case where, in a specific shot image of the one or more shot images, one of the plurality of tracking units fails in tracking of a specific tracking point selected in a specific processing area of the predetermined shot image, the selection unit selects a new tracking point to be substituted for the specific tracking point in a specific selection area among the plurality of selection areas of the specific processing area of the specific shot image, in combination with the rest of the limitations of the claim.
Regarding claim 11, no prior art could be located that teaches or fairly suggests setting a plurality of processing areas that are arranged in a different direction from the movement direction determined in the determining step; selecting a tracking point in each processing area of a predetermined shot image; and tracking, inside each 
Regarding claim 12, no prior art could be located that teaches or fairly suggests setting a plurality of processing areas that are arranged in a different direction from a movement direction of an object, and to set a plurality of selection areas within each processing area; selecting a tracking point in each selection area of each processing area of a predetermined shot image; and tracking, inside each processing area, the tracking point across one or more shot images that are shot after the predetermined shot image, wherein the tracking point is not tracked in a case where the tracking point moves out of the processing area in which the tracking point was selected, wherein, in a case where, in a specific shot image of the one or more shot images, tracking of a specific tracking point selected in a specific processing area of the predetermined shot image fails, selecting a new tracking point to be substituted for the specific tracking point in a specific selection area among the plurality of selection areas of the specific processing area of the specific shot image, in combination with the rest of the limitations of the claim.
Claim 13 is allowed for similar reasons as claim 1.
Claim 14 is allowed for similar reasons as claim 8.
The rest of the pending claims are dependent and therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697